Order filed November 1, 2022.




                                      In The

                     Fourteenth Court of Appeals

                                NO. 14-22-00791-CV



                          IN RE FECON, INC., Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              269th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2019-69076

                                     ORDER

      On October 27, 2022, relator Fecon, Inc. filed a petition for writ of
mandamus in this Court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R.
App. P. 52. In the petition, relator asks this Court to compel the Honorable Corey
Don Sepolio, presiding judge of the 269th District Court of Harris County, to
vacate the trial court’s February 18 and February 24, 2022 orders finding that
“Plaintiffs have demonstrated a substantial likelihood of success on their claims for
exemplary damages in accordance with CPRC chapter 41.”
      Relator also has filed a motion for temporary relief. See Tex. R. App. P.
52.8(b), 52.10. Relator requests this Court to stay the trial court’s order of October
14, 2022 requiring production of net worth evidence by November 4, 2022 pending
this Court’s consideration of the merits of relator’s petition.

      It appears from the facts stated in the petition and motion that relator’s
request for mandamus relief requires further consideration and that relator will be
prejudiced unless immediate temporary relief is granted.           We therefore grant
relator’s motion for temporary relief and issue the following order:

      We order the trial court’s October 14, 2022 order requiring production of net
worth evidence by November 4, 2022 stayed until a final decision by this Court on
relator’s petition for writ of mandamus, or until further order of this Court.

      In addition, the Court requests the real parties in interest, to file a response to
the petition for writ of mandamus on or before November 18, 2022. See Tex. R.
App. P. 52.4.


                                        PER CURIAM

Panel consists of Chief Justice Christopher and Justices Zimmerer and Wilson.




                                           2